                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT
                                   :
 VICTOR J. VELASCO,                :
      Plaintiff,                   :      No. 3:19-cv-811 (KAD)
                                   :
      v.                           :
                                   :
 SCOTT SEMPLE, et al.,             :
      Defendants.                  :
                                   :

                                MEMORANDUM OF DECISION

Preliminary Statement

       The plaintiff, Victor J. Velasco (“Velasco”), commenced this action by filing a complaint

naming 137 defendants and alleging conduct which spanned a period of eight years. Velasco

sought to assert claims for violation of his rights under the First, Fourth, Fifth, Sixth, Eight, and

Fourteenth Amendments, the Americans with Disabilities Act, the Religious Land Use and

Institutionalized Persons Act, the Prison Rape Elimination Act, the Health Insurance Portability

and Accountability Act, the Prison Litigation Reform Act, and 42 U.S.C §§ 1981, 1982, 1985,

and 1986. On July 10, 2019, the Court issued an Initial Review Order, Doc. No. 11, identifying

several deficiencies in the Complaint and directing Velasco to file an Amended Complaint

correcting those deficiencies. Specifically, the Court ordered Velasco to specify which

defendants were involved in each of his claims as well as when the events underlying each claim

occurred. In light of the enormity of the complaint, the number of defendants and the scope of

the claims, the Court also advised Velasco regarding the rules on joinder of claims and

defendants.

       On August 13, 2019, Velasco filed an Amended Complaint which included all of the

claims and defendants from the original Complaint and even sought to add an additional claim.
The Court thereafter determined that the claims were improperly joined and on August 28, 2019,

the Court dismissed all claims except for the arguably related claims of deliberate indifference to

his medical needs as asserted against 22 defendants. Velasco now seeks reconsideration of that

order.

Standard of Review

         The standard for granting reconsideration is strict. Reconsideration will be granted only

if the moving party can identify controlling decisions or data that the Court overlooked and that

would reasonably be expected to alter the Court’s decision. See Oparah v. New York City Dep’t

of Educ., 670 F. App’x 25, 26 (2d Cir. 2016) (citing Schrader v. CSX Transp., Inc., 70 F.3d 255,

257 (2d Cir. 1995)); see also D. Conn. L. R. 7(c) (requiring the movant to file along with the

motion for reconsideration “a memorandum setting forth concisely the controlling decisions or

data the movant believes the Court overlooked”).

         There are three grounds for granting a motion for reconsideration: “an intervening

change of controlling law, the availability of new evidence, or the need to correct a clear error or

prevent manifest injustice.” Lauray v. Hannah, No. 3:14-CV-838(KAD), 2019 WL 494623, at

*1 (D. Conn. Feb. 8, 2019) (quoting Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL

Irrevocable Trust, 729 F.3d 99, 104 (2d Cir. 2013)) (internal quotation marks omitted). If the

Court “overlooked controlling decisions or factual matters that were put before it on the

underlying motion,” reconsideration is appropriate. Eisemann v. Greene, 204 F.3d 393, 395 (2d

Cir. 2000) (per curiam). However, a motion for reconsideration should be denied when the

movant “seeks solely to relitigate an issue already decided.” Shrader, 70 F.3d at 257; Waller v.

City of Middletown, 89 F. Supp. 3d 279, 282 (D. Conn. 2015).

Discussion



                                                 2
       Velasco has not identified any controlling law or facts that the Court overlooked in

reaching its decision. Although he states that he can show that his claims all run together, he

does not do so. “[T]he overlap in questions of law or fact must be ‘substantial’ in order for

joinder to be appropriate.” Golden Goose Deluxe Brand v. Aierbushe, No. 19-CV-2518(VEC),

2019 WL 2162715, at *1 (S.D.N.Y. May 16, 2019). Based on review of the original and

amended complaints, it appears that Velasco considers all the claims related because they are in

some manner connected to his designation or confinement as a Security Risk Group Member.

This is not a sufficient basis to support joinder of all of these disparate claims. See, e.g.,

Deskovic v. City of Peekskill, 673 F. Supp. 2d 154, 163-64 (S.D.N.Y. 2009) (actions of city and

county officials resulting in plaintiff’s conviction improperly joined with claims against

correctional officials during period of confinement; city and county officials could not

reasonably foresee sexual assault by correctional officer). Velasco has not identified any facts

that the Court overlooked in the prior order. Thus, reconsideration is not warranted.

       Velasco’s motion for reconsideration [Doc. No. 17] is DENIED.

       Velasco is directed to file a Second Amended Complaint including only his claims for

deliberate indifference to medical needs against defendants Fryer, Farinella, Crabbe, Brenan,

Ward, McKrystal, Clements, Longo, Patterson, Ogarrdo, Eggen, Frayne, Gillian, Lightner,

Greene, Whitely, Christine Doe, LaBonte, Knight, Kilham, Durko, and Brown on or before

November 1, 2019.

       SO ORDERED at Bridgeport, Connecticut, this 1st day of October 2019.

                                                       ______/s/____________________
                                                       Kari A. Dooley
                                                       United States District Judge




                                                   3
